Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 29, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  155989
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 155989
                                                                    COA: 330503
                                                                    Lenawee CC: 15-017428-FH
  RODNEY CORTEZ HALL,
           Defendant-Appellant.

  _________________________________________/

         By order of April 4, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the April 25, 2017 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals judgment addressing the scoring of Offense
  Variable 19 (OV 19), MCL 777.49 (interference with the administration of justice), and
  we REMAND this case to the Lenawee Circuit Court for the resentencing ordered by the
  Court of Appeals. On remand, the circuit court shall not assign 10 points for OV 19
  without specifically articulating the basis for the assignment of any points. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  question presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 29, 2019
           s0326
                                                                               Clerk